DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawing as filed on 08/03/2022 has been considered and accepted.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In lines 3 & 5 of claim 3, the claim recites “is to receive” has been changed to read as ---receives--- for grammatical reasons.
In lines 3 & 5 of claim 5, the claim recites “is to provide” has been changed to read as ---provides--- for grammatical reasons.
In lines 6 & 7 of claim 10, the claim recites “is to generate” has been changed to read as ---generates--- for grammatical reasons.
In line 3 of claim 13, the claim recites “is to operate” has been changed to read as ---operates--- for grammatical reasons.
In line 3 of claim 14, the claim recites “is to operate” has been changed to read as ---operates--- for grammatical reasons.

Allowable Subject Matter

Claims 1,3-8,10-16 & 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendment of independent claim 1 overcomes the previous rejections of the prior art including the reference of Chen et al. (US 20130207723 A1 of record). Specially, the amendment independent claim 1 requires an electronic component having a transconductance circuit comprises a first portion which include a first input transistor wherein a first input transistor coupled to the first degeneration transistor; and the second degeneration transistor coupled to the first degeneration transistor, and a second input transistor and wherein, when a ratio of an aspect ratio of the first degeneration transistor to have an aspect ratio of the first input transistor is N and a transconductance of the transconductance circuit when the first input voltage is equal to the second input voltage is proportional to N/(1+N). As such, the combination of limitations of the independent claim overcomes the prior art.
Claims 3-8, 10-16 & 21 are allowable as being dependent upon claim 1.
The independent claim 22 is allowable over prior art, the previous prior art reference of Chen et al. (US 20130207723 A1 of record) found in search of the prior art does not specifically teach an electronic component comprises a first degeneration transistor and a second degeneration transistor and first input transistor and  a second input transistor and wherein, when an aspect ratio of the first input transistor is AMP and an aspect ratio of the second input transistor is AMM, the first current source is to generate a current proportional to AMP/(AMP+AMM)*IT, and the second current source is to generate a current proportional to AMP/(AMP+AMM)*IT nor would it have been obvious to combine the prior of record thus the claim is allowable.
Claims 23-26 are allowable as being dependent upon claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843